Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The cancellation of claims 2 and 3 obviates the 35 U.S.C. 102(a)(1) and obvious type nonstatutory double patenting rejections thereof;
The amendments to claims 4, 5, and 7 obviate the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection thereof, and of dependent claims 6 and 8-13;
Applicant has rewritten claims 5 and 7 in independent form, and including the subject matter of any intervening claim;
Claim 4 recites, in combination, the features of one or more external fins operatively connected to a spout, the spout being in communication with the dispensing chute, the one or more external fins being adapted to operatively engage an external surface of the gate, which structure is not disclosed or fairly taught by the prior art, either alone or in combination.  Claims 9-13 depend from claim 4, and thus include the allowable subject matter thereof.
Each of claims 5 and 7 recites specifics of a group of structural members, in combination with specifics of the gravity-feed bin, which combination of features is not disclosed or fairly taught by the prior art, either alone or in combination.  Claims 6 and 8 respectively depend from claims 5 and 7, and thus include the allowable subject matter thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Claim Interpretation
	The term “generally hollow main bin”, used in claims 4, 5, and 7 is interpreted to be consistent with applicant’s exemplary drawings, in that the main bin is hollow with the exception of working parts of the dispensing and agitating structure.
	The term “one or more fins adapted to maintain at least some contact with the gate”, used in claims 4, 5, and 7 is interpreted to be consistent with applicant’s exemplary drawings, in that the fin or fins contact the gate when the gate is in the closed position (see Fig. 41A), but do not contact the gate when the gate is in the open position (see Fig. 40A), thus, the fins “maintain at least some contact with the gate” depending upon the position of the gate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M BUECHNER whose telephone number is (571)270-5171.  The examiner can normally be reached on 9:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Patrick M. Buechner

/Patrick M. Buechner/Primary Examiner, Art Unit 3754